

Exhibit 10.1


TELEFLEX
EMPLOYMENT CONTRACT FOR AN INDEFINITE PERIOD


The undersigned:


1. TELEFLEX MEDICAL B.V., having its registered office in Hilversum, represented
by Mr. Gerry McCaffrey, hereinafter referred to as: “the Employer”


and


2. Mr. M. Wijker, residing at [ADDRESS OMITTED], hereinafter referred to as:
“the Employee”;


parties have entered into the following employment contract:


Article 1
Commencement/Position/End


1.The Employee will enter the Employer's employment on 02/01/2019 in the
position of Vice President Global QARA. The employment contract is entered into
for an indefinite period of time. The work will ordinarily be performed in
Vianen and after a period of 3 years the work location will be in Ireland.


2.The Employee acknowledges that in the performance of his duties he will be
required to travel in or outside the Netherlands and Ireland on a regular basis
and that his Base Salary as defined in article 2 includes remuneration thereto.


3.The employment contract can be terminated by either party by means of notice
of termination, given with due observance of the statutory notice period. Notice
of termination will be given with effect from the end of the month.


4.The first 2 months of the employment contract is considered to be a
probationary period, during which either party may give notice of termination of
the agreement with immediate effect.


5.The employment contract will in any case terminate, without notice of
termination or any other action being required, on the first day of the month in
which the Employee reaches either the age of 67 or the retirement age applicable
at that time.


Article 2
Salary and other emoluments


1.The gross salary will be € 250,000- per year on the basis of a working week of
40 hours ("Base Salary''). The Base Salary will be paid monthly in 12 equal
instalments.





--------------------------------------------------------------------------------



2.The Employee is entitled to a holiday allowance of 8% of the salary payable by
the Employer, to be paid out each year in the month of May. If the employment
contract commences or comes to an end during the course of a calendar year, the
holiday allowance will be calculated on a pro rata basis. The Employee will also
receive a 'thirteenth month' bonus, to be paid out in the month of December.


3.The Employee will receive an annual car allowance for the use of his own car
for company purposes of €15,000 to be paid monthly in 12 equal instalments.


Article 3
Expenses


1.The Employer shall reimburse the Employee for all costs incurred by the
Employee which have been approved in advance by the Employer and which are
directly related to the performance of the Employee's job, on submission of the
necessary documents and subject to the Teleflex Travel and Business Global
Expense Reimbursement Policy.


Article 4
AIP Bonus Scheme of 40%


1.In addition to the Base Salary, the Employee will be eligible to participate
in the Teleflex annual incentive program (“AIP”) with a target award opportunity
equal to 40% of the Base Salary.


2.The actual amount of any potential AIP award would be determined based on the
Employee's performance and the financial performance of the Global Teleflex
according to the Teleflex Incorporated Management Incentive Plan dated January
1, 2007 (“Plan”). Teleflex reserves the right to change, add to, or modify this
Plan in whole or in part, for any reason with advance notice, during the plan
year from year to year.


3.The effective date of the Employee's participation in the AIP is the
Employee's date of hire 02/ 01/ 2019.


Article 5
Annual Long-Term Incentive Award, equity sign on grant


1.The Employee will be eligible to be considered for a long-term equity
incentive award with an annual target of $150,000 subject to the Teleflex
Incorporated Stock Plan (“Stock Plan”).


Equity incentive award values are based on the Teleflex Corporaten performance,
the Employee's role in the organization and the Employee' s individual
performance. The form of equity incentive award is decided by Teleflex Corporate
and may include restricted share units, stock options or a combination of each.
Equity incentive awards are subject to approval by the Compensation Committee of
the



--------------------------------------------------------------------------------



Board of Directors and the Teleflex Corporate Global may change the form of
equity and vesting schedules at any time.


2.Payments or awards (if any) under the Stock Plan shall not form part of the
employment conditions of the Employee, nor shall they be treated (neither at the
time when it might apply nor in any period prior thereto nor any period
thereafter) as remuneration for the purpose of pension arrangements nor shall
they form any other employment-related entitlement, such payments or awards
shall not be included in the calculation of a possible severance payment and the
Employee waives all rights (if any) that he may have in this regard.
Participation to the Stock Plan and/or payment of a therewith will not give any
rights to participation and/or entitlement to such payments in (a) future
financial year(s).


3.The Employee will receive a once off sign on equity grant of $90,000 upon
commencement of Employment. This is a one time grant and the Employee cannot
claim a once off sign on equity grant for any future years or any other future
equity grants.


Article 6
Working times, working hours and overtime


1.The Employee will work from 8.30 a.m. until 5.00 p.m. on Mondays to Fridays
with a break of 30 minutes per day for a lunch break. The average number of
working hours per week is 40.


2.The Employee is entitled to 27 days' paid holiday, to be taken in consultation
with the Employer.


3.The Employee commits himself to work overtime at the Employer's request if the
Employer considers, at its own discretion, that there is cause to do so in the
given circumstances.


Article 7
Illness


1.In the event of illness/incapacity for work within the meaning of Section
7:629 of the Dutch Civil Code (“Illness”), the Employee shall be entitled during
the first year of illness to 100% of his/her Base Salary excluding other
emoluments such as bonuses/awards increased by holiday allowance, during a
maximum period of 52 weeks, but not later than until the end of the employment,
after deduction of any benefits to which he/she is entitled owing to his/her
incapacity for work.


2.In the event of Illness during the second year, but not later than until the
end of the employment, the Employee shall be entitled to 70% of his last-earned
gross salary increased by holiday allowance.





--------------------------------------------------------------------------------



3.For the purposes of this Article, any consecutive periods of incapacity for
work with intervals of less than four weeks shall be considered as one single
period of incapacity for work.


4.The Employee undertakes to comply with the regulations for checks in the case
of illness as laid down in the Employee Guide of Teleflex B.V.


Article 8
Extracurricular Activities and Gifts


1.The Employee shall refrain from performing any tasks - paid or unpaid - other
than his/her tasks in the scope of this Employment Agreement, except with the
prior written approval of the Employer.


Article 9
Confidentiality


1.The Employee acknowledges that she has been placed under a duty of
confidentiality by the Employer in relation to all details regarding the
business of the Employer or of any companies affiliated with the Employer, as
regards clients or associates of the Employer or any related manner. The
Employee is therefore prohibited, both during the employment contract and any
time thereafter, from communicating in any way to any third party, directly or
indirectly, any details regarding the business of the Employer or of companies
associated with the Employer, as regards the clients or associates of the
Employer or any related matter.


2.Notwithstanding the above, the Employee is not permitted to pass on
information or information carriers related to the Employer or any companies
affiliated with the Employer, to any third party, or to reveal such information
(or cause such information to be revealed) outside the business of the Employer
without the prior consent of the Employer.


3.The term “affiliated companies” as used in paragraphs 1 and 2 of this article
is understood to include companies that belong to the same group as the Employer
as well as companies in which the Employer participates in any way.


Article 10
Infringements


1.In the event of infringement of the provisions of the articles 5 and 6, the
Employee will forfeit to the Employer, in deviation from Article 7:650
paragraphs 3, 4 and 5 of the Dutch Civil Code, without any prior notification or
notice of default being required, an immediately payable penalty of €2,500 per
infringement and a penalty of €500 for each day that the infringement continues.


2.Notwithstanding the Employer’s entitlement to the aforementioned penalty, the
Employee may, in deviation from the provisions of Article 6:92 paragraphs 1, 2
and



--------------------------------------------------------------------------------



3 of the Dutch Civil Code, be obliged to comply with paragraphs 1 and 2 of the
present Article and/or to provide full compensation for any infringement.


Article 11
Applicable Employee Guide


1. The Employee Guide applied by the Employer forms an integral part of this
employment contract. By signing this employment contract the Employee declares
that she has received a copy of the Employee Guide, that she has familiarised
herself with its content and that she agrees to its content.


Article 12
Unilateral Amendments


The Employer reserves the right to cancel or unilaterally amend the conditions
of employment incorporated in this employment contract or the Employee Guide
referred to in Article 5 if the circumstances give the Employer cause to do so.


Article 13
Pensions


1.The Employee will become a member of the Employer’s pension scheme. The
Employee’s contribution to the pension scheme will be 25% of the applicable
pensionable earnings.


2.By signing this employment contract the Employee declares that she has
received a copy of the Employer's pension regulations and agrees to the content
thereof. The parties declare to each other that they will comply with the
obligations arising from those pension regulations.






Article 14
Return of Property


1.Upon termination of the Employment Agreement - irrespective of the way in
which and reasons for which the Employment Agreement was terminated -, as well
as in the event of a suspension, the Employee shall be obliged to provide the
Employer of his/her own accord with all goods in his/her possession which belong
to the Employer and/or its affiliated companies, the employees working there,
the clients and other relations (including, for example, the iPhone, (portable)
computer, iPad, documents or other data carriers, as well as all copies of such
documents), all in the broadest possible sense.


Article 15
Legal jurisdiction / choice of court


1. This employment contract is governed by Dutch law.



--------------------------------------------------------------------------------





2. The Dutch courts have exclusive jurisdiction to hear any dispute resulting
directly or indirectly from this employment contract.


Article 16
Final


1.This employment contract replaces all employment contracts between the parties
of this employment contract and/or between the Employee and any of the
Employer's affiliated companies of an earlier date, including the employment
contract referred to under recital (A) and (B) of this employment contract and
is deemed to constitute the entire employment contract between the parties.


2.This employment contract is drafted in both English and Dutch. In case of any
discrepancy between the provisions in the English version and the Dutch version
thereof, the provisions in the Dutch version prevail.




Drawn up and signed in duplicate by both parties in Vianen,
Date: October 16, 2019




/s/ Gerry McCaffrey
Gerry McCaffrey
The Employer 




/s/ Mario Wijker
The Employee

